IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 475
 MAGISTERIAL DISTRICTS WITHIN THE              :
 58th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                          ORDER



PER CURIAM

       AND NOW, this 16th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 58th Judicial District (Mifflin County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial District 58-3-02 within

Mifflin County as it currently exists, to be effective immediately, is granted; and that the

Petition, which provides for the realignment of Magisterial Districts 58-3-01 and 58-3-03,

within Mifflin County, to be effective October 4, 2022 is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 58-3-01                         Granville Township
 Magisterial District Judge Jack E. Miller            Juniata Terrace Borough
                                                      Lewistown Borough, Wards 1, 2, 3, 4, 5

 Magisterial District 58-3-02                         Burnham Borough
 Magisterial District Judge Jonathan W. Reed          Decatur Township
                                                      Derry Township
                                                      Lewistown Borough, Wards 6, 7

 Magisterial District 58-3-03                         Armagh Township
 Magisterial District Judge Kent A. Smith             Bratton Township
                                                      Brown Township
                                                      Kistler Borough
McVeytown Borough
Menno Township
Newton Hamilton Borough
Oliver Township
Union Township
Wayne Township